DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-2, 6, 9- 12, 16, 19-21 are deemed to have an effective filing date of 8/27/2015. Claims 3-5, 7-8, 13-15, 17-18, and 22 are deemed to have an effective filing date of August 29, 2016 as those features are not in the provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 3-4, recites “a plurality of analog signal chain circuits are located, wherein”, which appears to be incomplete as the claim does not provide the location of the circuits.
22 recites the limitation "the one or more inductors" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 is rejected because it depends from an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20160331994 to Smith et al. (hereinafter referred to as “Smith”).
Regarding claim 1, Smith discloses a system for performing neural stimulation and recording in the nervous system of a subject (e.g., abstract and paragraphs [0011], [0040] and [0052]), comprising: a flexible probe (e.g., title and paragraphs [0010]-[0011]) comprising a tail portion (e.g., Fig. 1A, portion where array 28 is located) and a head portion (e.g., Fig. 1A, portion where CMOS chips 14 are located), wherein the tail portion is capable of being inserted into a cerebral cortex of the subject (e.g., paragraph [0006]: the array of sub-cranial LEDs are placed in directed contact with deep brain tissue using a penetrating probe with a smaller linear array where its provisional application 61/298,170 discloses that the probe is flexible in paragraph [0019]); a single complementary-metal-oxide-semiconductor (CMOS) chip provided with the tail portion; 
With respect to claim 2, Smith discloses the system of claim 1, further comprising: a plurality of front-end amplifiers integrated into the tail portion (e.g., Fig. 6, microelectrode circuit has an amplifier and amplification stages [0047] that are integrated into the tail portion Fig.1A, where array 28 is located) wherein each of the plurality of front-end amplifiers is configured to amplify a signal received from a corresponding electrode of the one or more electrodes (e.g., paragraph [0047]); wherein the one or more devices comprise one or more inductors which are configured to enable two-way wireless communication and powering with a wireless external device (e.g., Fig. 1A, a part of 16 is located in the head portion and paragraphs [0032] and [0053]).
As to claim 5, Smith discloses the system of claim 2, wherein each of the plurality of front-end amplifiers comprises two CMOS transistors, wherein a gate terminal of at least one of the two CMOS transistors is input with the signal received from the corresponding electrode of the one or more electrodes (e.g., Fig. 6, TFT 302 and TFT 304 and paragraph [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent Application Publication No. 2012/0065699 to Bedebaugh.
Regarding claim 11, Smith discloses a system for performing neural stimulation and recording in the nervous system of a subject (e.g., title and paragraphs [0010]-[0011]), comprising: a flexible probe comprising a head portion (e.g., Fig. 1A, portion where CMOS chips 14 are located) and a tail portion (e.g., Fig. 1A, portion where array 28 is located), the tail portion capable of being inserted into a cerebral cortex of the 
Smith differs from the claimed invention in that it does not expressly disclose that it has a plurality of flexible probes. However, Bedebaugh, in a related art: devices and methods for tissue modulation and monitoring, teaches that implantable medical devices such as probes or leads within the cranium are important for treating a number of neural disorders (e.g., paragraphs [0005] of Bedebaugh) and that probes can integrate both electrical recording and stimulating or modulating capabilities and are inserted closed to the treatment site (e.g., paragraph [0015] of Bedebaugh). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of having a plurality of flexible probes within the cranium of a subject in order to treat various parts of the brain in view of the teachings of 
With respect to claim 12, Smith in view of Bedebaugh teaches the system of claim 11, further comprising a plurality of front-end amplifiers (e.g., Fig. 6 of Smith, microelectrode circuit has an amplifier and amplification stages), wherein each of the plurality of front-end amplifiers is configured to amplify a signal received from a corresponding electrode of the one or more electrodes (e.g., paragraph [0047] of Smith); and wherein the one or more devices comprises one or more inductors which are configured to enable or be capable of two-way wireless communication and powering with a wireless reader through a near-field inductive link (e.g., paragraphs [0031]-[0032] and [0053]: a telemetry link provides power via a wireless inductive power transfer); and the wireless reader (e.g., Fig. 1C, 24 of Smith) is configured to provide power to the plurality of flexible probes and engage in two-way communication with each of the plurality of flexible probes (e.g., paragraph [0032] of Smith) .
As to claim 15, Smith in view of Bedebaugh teaches the system of claim 12, wherein each of the plurality of front-end amplifiers of each of the plurality of flexible probes comprises two CMOS transistors, wherein a gate terminal of at least one of the two CMOS transistors is input with the signal received from the corresponding electrode of the one or more electrodes (e.g., Fig. 6, TFT 302 and TFT 304 and paragraph [0047] of Smith).
With respect to claim 20, Smith in view of Bedebaugh teaches the system of claim 12, wherein the head portion of each of the plurality of flexible probes is oriented .

Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in in view of US Patent Application Publication No. 2012/0095531 to Derbas et al. (hereinafter referred to as “Derbas”).
With respect to claims 3 and 14, Smith discloses or Smith in view of Bedebaugh teaches the system of claims 1 and 11, wherein the head portion further comprises: data conversion circuitry configured to process signals received from each of the one or more electrodes for transmission to wireless reader (e.g., paragraph [0053] of Smith: radio-frequency monitoring and control signals can be detected by CMOS integrated circuits 408); power extracting circuitry configured to provide the flexible probe with energy received wirelessly from the external source/wireless reader (e.g., paragraphs [0031]-[0032] and [0053] of Smith), and wherein the data conversion circuitry and the power conversion circuitry are disposed under the one or more devices (e.g., Fig. 1A and paragraph [0032] of Smith). Smith differs from the claimed invention in that it does not expressly disclose that the power extracting circuitry provides power by rectifying and boosting the received energy from the external device/wireless reader. However, Derbas teaches, in a related art: system and method for wireless power transfer in implantable medical devices, an internal stimulator controller 104 with a rectifier 
As to claim 10, Smith in view of Derbas discloses the system of claim 3, wherein the head portion of the flexible probe is oriented subdurally to communicate with the wireless reader (e.g., Fig. 1C and paragraph [0032] of Smith).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Derbas as applied to claim 3 above, and further in view of US Patent Application Publication No. 2013/0260676 to Singh.
	Smith in view of Derbas teaches the system of claim 3, but does not expressly teach that the data conversion circuitry comprises a data encoder circuit configured to use near-field electromagnetic backscattering in a low megahertz to low gigahertz frequency range to enable power transfer and a high megahertz to low gigahertz frequency range to enable the two-way communication between the flexible probe and the wireless reader. However, Singh teaches, in a related art: Back-channel .

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 2 above, and further in view of US Patent Application Publication No. 2014/0039290 to DeGraff et al. (hereinafter referred to as “DeGraff”).
With respect to claims 6 and 16, Smith discloses or Smith in view of Derbas teaches the system of claim 2, but does not explicitly recite that the tail portion comprises (i) a plurality of metal layers and (ii) on which a plurality of analog signal chain circuits are located, wherein each of the plurality of analog signal chain circuits comprises one of the plurality of front-end amplifiers. However, DeGraff teaches, in a related art: integrated circuitry for sensing and delivering therapy that its sensing electrodes are fabricated out of Ti, Pt, Au, and the like (e.g., paragraph [0109] of DeGraff) where the electrodes are attached to electronics including amplifiers (e.g., paragraphs [0101] and [0138] of DeGraff). One of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized the benefits of a plurality of metal layers on which each of the plurality of analog signal chain circuits are located in view of the teachings of DeGraff. Accordingly, one of ordinary skill in the art would have modified the tail of Smith or Smith in view of Bedebaugh to include the electrode arrays taught by DeGraff as it is a known way to provide sensing.
As to claims 7 and 17, Smith or (Smith in view of Bedebaugh) in view of DeGraff teaches the system of claim 6, wherein each of the plurality of analog signal chain circuits is configured to process the signal received from the corresponding electrode of the one or more electrodes (e.g., Fig. 1A and paragraph [0138] of DeGraff), and wherein signal outputs of at least two of the plurality of analog signal chain circuits are multiplexed (e.g., paragraph [0138] of DeGraff: signals from the array of sensors can be . 

Claims 8, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 12 above, and further in view of US Patent Application Publication No. 2007/0106143 to Flaherty.
With respect to claims 8 and 18, Smith (Smith in view of Bedebaugh) discloses/teaches the system of claims 1 and 11, but does not expressly disclose that the one or more electrodes are configured to detect an action potential by identifying an adjacent electrode from the one or more electrodes recording the action potential. However, Flaherty teaches, in a related art: electrode arrays for probes inserted in the brain (e.g., paragraph [0008] and Fig. 22) that electrodes 129 are configured to detect cellular signals (e.g., multicellular signals), and the probes 125 may include traces attached to the electrodes 129 to send/receive signals from one or more external devices where “cellular signals” includes “neuron action potentials” (e.g., paragraphs [0174]-[0175] of Flaherty). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the electrodes in the system of 
As to claim 21, Smith in view of Bedebaugh teaches the system of claim 12, but does not expressly disclose that the plurality of flexible probes are configured to be simultaneously inserted into and coupled to a plurality of brain areas to enable a quantitative study of the coordinated activation across the plurality of brain areas. However, Flaherty teaches that the plurality of flexible probes are configured to be simultaneously inserted into and coupled to a plurality of brain areas (e.g., Figs. 21-22 and paragraphs [0232]-[0234] of Flaherty) to enable a study of the coordinated activation across the plurality of brain areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith in view of Bedebaugh so that its electrodes can be inserted simultaneously into the brain as taught by Flaherty as such is a well-known technique for deploying probes into the patient’s brain.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 2 above, and further in view of US Patent Application Publication No. 2011/0301665 to Mercanzini et al. (hereinafter referred to as “Mercanzini”).
Smith discloses the system of claim 1, but does not expressly disclose that the tail portion comprises a scalable circuit architecture in which the number of electrodes in 
scaled to provide for an electrode to neuron ration greater than 1 in order to provide an electrode array for it intended neurological application as taught by Mercanzini.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bedebaugh as applied to claim 12 above, and further in view of US Patent No. 5,626,630 to Markowitz et al. (hereinafter referred to as “Markowitz”).
Smith in view of Bedebaugh discloses the system of claim 12, but does not expressly disclose that different carrier frequencies are used by each of the plurality of probes to communicate with the wireless reader to prevent signal interference amongst the plurality of probes.
However, Markowitz teaches, in a related art: medical telemetry system using an implanted passive transponder, that different carrier frequencies are used by each of the microstrip antennas on the implant 12 in order to avoid interference (e.g., column 4, lines 40-42 of Markowitz). Accordingly, one of ordinary skill in the art before the effective .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Bedebaugh, US Patent No. 9,662,498 to Son and Derbas.
Smith discloses a method for performing for performing neural stimulation and recording on a subject (e.g., abstract and paragraphs [0011], [0040] and [0052]), the method comprising: inserting a tail portion of flexible probe into a brain of a subject (e.g., Fig. 2 and paragraph [0033]: probe 100 is placed deep within the brain or inserted into the brain where its provisional application 61/928,170 teaches that the probe is flexible in paragraph [0019], lines 3 and 14), the flexible probe comprising the tail portion (e.g., Fig. 1A, portion where array 28 is located) and a head portion (e.g., Fig. 1A, portion where CMOS chips 14 are located), wherein the flexible probe includes at least one flexible pliable complementary-metal-oxide semiconductor chip provided with the tail portion (e.g., Fig. 1A, 14; Fig. 10, 408 and paragraphs [0031], [0041] and [0053]: CMOS chip is manufactured on a thin and flexible substrate where the CMOS chip is provided with the tail portion), wherein the tail portion a plurality of front-end amplifiers (e.g., Fig. 6, microelectrode circuit has an amplifier and amplification stages [0047]), 
Smith differs from the claimed invention in that it does not expressly disclose that it has a plurality of flexible probes and the specific location in the brain that the flexible probe is inserted. However, Bedebaugh, in a related art: devices and methods for tissue modulation and monitoring, teaches that implantable medical devices such as probes or leads within the cranium are important for treating a number of neural disorders (e.g., paragraphs [0005] of Bedebaugh) and that probes can integrate both electrical recording and stimulating or modulating capabilities and are inserted close to the treatment site (e.g., paragraph [0015] of Bedebaugh). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of having a plurality of flexible probes within the cranium of a subject in order to treat various parts of the brain in view of the teachings of Bedebaugh. Consequently, one of ordinary skill in the art would have modified the system of Smith to have a plurality of flexible probes in order to treat various parts of the subject’s brain, and because the combination would have yielded predictable results. One of ordinary skill in 
 Smith in view of Bedebaugh differs from the claimed invention in that it does not expressly teach that the wireless external device is a reader; and transmitting, by the one or more inductors, the amplified plurality of signals to the wireless reader through a near-field inductive link. However, Son teaches, in a related art: scalable high-density wireless neuroelectric sensor and stimulator array, that sensors of brain activity transmit signals to a wireless reader via an antenna/coil/inductor (e.g., Fig. 1 and column 5, line 30-column 7, line 34 of Son). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Smith in view of Bedebaugh to transmit, by one or more inductors, the amplified plurality of signals to the wireless reader in view of the teachings of Son as such is a well-known technique for providing data from the brain as taught by Son, and because the combination would have yielded predictable results.
	Smith in view of Bedebaugh and Son differs from the claimed invention in that neither explicitly teaches transmission through a near-filed inductive link. However, Derbas teaches transmitting power and/or data between a transmitting unit and a receiving unit in the near-field (e.g., paragraphs [0002] and [0011] of Derbas. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of transmitting signals through a near-field . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,799,705. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious variant of at least one claim of the ‘705 patent.
Claims 1-10 of the present application conflict with claims 1-10 of the ‘705 patent, respectively. Claims 11-21 of the present application conflict with claims 11-21 of the ‘705 patent. Claim 22 of the present application conflicts with claim 22 of the ‘705 patent.

Claims 1-2, 5, 11-12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 16/604,348 in view of Smith. The ‘348 application claims differ from the claimed invention in that they do not mention a flexible probe with a head and tail portion. However, as discussed above with respect to claims 1-2, 11-12 and 15, Smith discloses that such a flexible probe is known in the art to stimulate the brain. It would have been obvious to one of ordinary skill in the art to modify the system of the ‘348 to have a flexible probe with a tail and a head in view of the teachings of Smith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2014/0288667 to Oxley is directed to sensing or stimulating activity of tissue with an elongated probe with a tail portion and electrodes integrated in the silicone of the tail portion (Fig. 13).
US Patent No. 8,332,052 to Orinski is directed to a microcircuit cochlear electrode and method of manufacture and teaches that a flat circuit can be wrapped into a head and tail formation (e.g., abstract and Figs. 8C and 9I-J). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792